Per Curiam.

The respondent was admitted to practice by this court on April 2, 1947. In this proceeding to discipline him for professional misconduct, the petitioner moves to confirm the report of the Justice of the Supreme Court to whom the issues were referred for hearing and report.
The reporting Justice found the respondent guilty of professional misconduct as follows: failing to account for funds entrusted to him as executor of an estate in the amount of $37,454; misappropriating $17,900 from the estate account by drawing a series of checks payable to his own order; issuing a check drawn on the estate account payable to a legatee in the amount of $25,000, which check was returned for insufficient funds; and misappropriating funds, as admitted toJLn a confession of judgment, according to which he held $4,200 in escrow until closing, and in which he further admitted issuing a check in the amount of $3,755, representing the "escrow fund net of legal fees and disbursements”, on a closed account. The respondent, in substance, admitted the truth of these charges.
After reviewing the report of Justice Burstein, we find the respondent guilty of the afore-mentioned misconduct. The petitioner’s motion is therefore granted.
The respondent is adjudged guilty of serious professional misconduct and should be and he hereby is disbarred from further practice of law and his name is ordered removed from the roll of attorneys and counselors at law, effective forthwith.
Gulotta, P. J., Hopkins, Martuscello, Latham and Damiani, JJ., concur.